DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 12/27/2021. Claims 1-20 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 10/15/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/15/2020 and 01/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of claims 1-20 in the reply filed on 11/15/2021 is acknowledged. The traversal is on the ground(s) that there will be no undue search burden. 
The examiner would like to note that, there are differences in the structure, as described in the restriction requirement mailed on 11/15/2021. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained.
This office action considers claims 1-20 pending for prosecution.

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4, 7-9, 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al (US 2018/0138268 A1; hereafter Smith).

Regarding claim 1. Smith discloses a gate-all-around structure (Fig 2), comprising: 
a plurality of nanostructures stacked ( Fig 2, nanowire channel 211, Para [ 0048]) over a substrate (substrate 201, Para [ 0048]) in a vertically direction, wherein the nanostructures extends from a gate region (Fig 2,  gate structure 220, Para [ 0048]) to a source/drain (S/D) region (source/drain 213, Para [ 0048]); a gate structure (Fig 2,  gate structure 220, Para [ 0048]) formed in the gate region (Fig 2,  gate structure 220, Para [ 0048]) around the first nanostructures  ( Fig 2, nanowire channel 211, Para [ 0048]); and a S/D structure formed in the S/D region (source/drain 213, Para [ 0048]), wherein the S/D structure (source/drain 213, Para [ 0048]) is in direct contact with a top surface of one of the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]).  

Regarding claim 2. Smith discloses the gate-all-around structure of claim 1, Smith further discloses the further comprising: an inner spacer (spacers 227, Para [ 0048]) between the gate structure (Fig 2, gate structure 220, Para [ 0048]) and the S/D structure (source/drain 213, Para [ 0048]).
  
Regarding claim 4. Smith discloses the gate-all-around structure of claim 1, Smith further discloses further comprising: a isolation layer (isolation structure 231, Para [ 0048]) formed between the substrate (at least some portion of substrate 201) and the nanostructures (Fig 2, nanowire channel 211, Para [ 0048]). 
 
Regarding claim 7. Smith discloses the gate-all-around structure of claim 1, Smith further discloses further comprising: a fin (bulk fin 205, Para [ 0048]) extended from the substrate (201), wherein the nanostructure (Fig 2, nanowire channel 211, Para [ 0048]) formed over the fin (bulk fin 205, Para [ 0048]).  

Regarding claim 8. Smith discloses a gate-all-around structure, comprising: a plurality of nanostructures ( Fig 2, nanowire channel 211, Para [ 0048])  stacked over a substrate (substrate 201, Para [ 0048])  in a vertically direction; a gate structure (Fig 2,  gate structure 220, Para [ 0048]) formed around the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]); a gate spacer  ( left spacer 227, Para [ 0048])  formed on a sidewall of the gate structure (Fig 2,  gate structure 220, Para [ 0048]); and a S/D structure  (source/drain 213, Para [ 0048])  formed adjacent to the gate structure  (Fig 2,  gate structure 220, Para [ 0048]), wherein the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]) extend beyond an outer surface of the gate spacer  ( left spacer 227, Para [ 0048]).  

Regarding claim 9. Smith discloses the gate-all-around structure of claim 8, Smith further discloses further comprising: an inner spacer (right spacer 227, Para [ 0048]) between the gate structure (Fig 2, gate structure 220, Para [ 0048]) and the S/D structure (source/drain 213, Para [ 0048]).  
Regarding claim 14. Smith discloses the gate-all-around structure of claim 8, Smith further discloses wherein a topmost surface of the S/D structure (source/drain 213, Para [ 0048]) is higher than a bottom surface of the gate spacer (left spacer 227, Para [ 0048]).
  
Regarding claim 15. Smith discloses a gate-all-around structure, comprising: a plurality of nanostructures stacked  ( Fig 2, nanowire channel 211, Para [ 0048]) over a substrate (substrate 201, Para [ 0048]) in a vertically direction; a gate structure (Fig 2,  gate structure 220, Para [ 0048]) formed in the gate region (Fig 2,  gate structure 220, Para [ 0048])  around the first nanostructures  ( Fig 2, nanowire channel 211, Para [ 0048]); a S/D structure   (source/drain 213, Para [ 0048]) formed adjacent to the gate structure  (Fig 2,  gate structure 220, Para [ 0048]); and an inner spacer  ( left spacer 227, Para [ 0048]) between the gate structure (Fig 2,  gate structure 220, Para [ 0048])  and the S/D structure   (source/drain 213, Para [ 0048]), wherein the nanostructures ( Fig 2, nanowire channel 211, Para [ 0048]) extend beyond an outer sidewall of the inner spacer  ( left spacer 227, Para [ 0048]).  

Regarding claim 19. Smith discloses the gate-all-around structure of claim 15, Smith further discloses further comprising: a gate spacer ( right spacer 227, Para [ 0048])  formed on a sidewall of the gate structure  (Fig 2,  gate structure 220, Para [ 0048]), wherein a topmost surface of the S/D structure  (source/drain 213, Para [ 0048]) is higher than a bottom surface of the gate spacer ( right spacer 227, Para [ 0048]).  

Regarding claim 20. Smith discloses the gate-all-around structure of claim 15, Smith further discloses wherein the S/D structure (source/drain 213, Para [ 0048]) is in direct contact with a top surface of one of the nanostructures (Fig 2, nanowire channel 211, Para [ 0048]).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2018/0138268 A1; hereafter Smith) in view of Bergendahl et al (US 2018/0076225 A1; hereafter Bergendahl).

Regarding claim 17. Smith discloses the gate-all-around structure of claim 15, further comprising: an isolation layer (isolation structure 231, Para [ 0048]) formed between the substrate ( at least some portion of substrate 201) and the nanostructures  ( Fig 2, nanowire channel 211, Para [ 0048]). wherein the isolation layer and the inner spacer are made of the same material.  
But, Smith does not disclose explicitly wherein the isolation layer and the inner spacer are made of the same material.

In a similar field of endeavor, Bergendahl discloses wherein the isolation layer (STI oxide, Para [ 0046]) and the inner spacer are made of the same material (spacer 202/204, Para [ 0038], oxide).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Smith in light of Bergendahl teaching “wherein the isolation layer (STI oxide, Para [ 0046]) and the inner spacer are made of the same material (spacer 202/204, Para [ 0038], oxide)” for further advantage such as to protect the structure and improve device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898